Hsmau, O. J.
Appellees have filed a motion to dismiss the appeal, and urges several grounds for its dismissal.
One of the grounds is, that all parties interested in maintaining the judgment appealed from, have not been made parties to the appeal.
Albert A. Batchelor, and the minors, Catharine Thomas, Mary and Iverson Batchelor, represented by Albert A. Batchelor as their under-tutor, and others, obtained judgment in their favor as opposing creditors to the account filed by the syndic of the creditors of Thomas A. G. Batchelor, an insolvent.
Albert A. Batchelor gave an appeal bond in his own name, and not as representing the minors. Other creditors are on the bond as appellants.
It appears that this bond was given without au order of court granting an appeal, because there was an agreement by the parties that any party could appeal as if by order on motion in open court. If this agreement could dispense with the necessity for an order of court granting an appeal, the appeal would not have been properly taken, because no citation of appeal issued, and because the appeal bond is not given in favor of the minors, (who have an interest that the judgment of the District Court be maintained,) or their representatives, but is restricted to the creditors whose names are mentioned therein.
This Court is bound to notice ex officio that there is no order of the District Court granting an appeal.
Consent of parties that an appeal may be taken does not give this Court jurisdiction of a suit, as an agreement between parties is not an order of court.
We cannot take cognizance of a case by appeal, when there is no order of the lower court for an appeal. See 2 An. 628.
Let the appeal be dismissed.
Rehearing refused.